Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
04/11/2017 08:19 AM CDT




                                                           - 619 -
                                Nebraska Court of A ppeals A dvance Sheets
                                     24 Nebraska A ppellate R eports
                                                 IN RE INTEREST OF K.W.
                                                  Cite as 24 Neb. App. 619




                                    In    re I nterest of    K.W.,     alleged to be
                                             a dangerous sex offender.
                                K.W.,     appellant, v.Mental Health Board
                                        of theFourth Judicial District and
                                           State of Nebraska, appellees.
                                                       ___ N.W.2d ___

                                            Filed April 11, 2017.    No. A-16-684.

                1.	 Mental Health: Appeal and Error. The district court reviews the deter-
                    mination of a mental health board de novo on the record.
                2.	 Judgments: Convicted Sex Offender: Appeal and Error. In reviewing
                    a district court’s judgment under the Sex Offender Commitment Act, an
                    appellate court will affirm unless it finds, as a matter of law, that clear
                    and convincing evidence does not support the judgment.
                3.	 Mental Health: Convicted Sex Offender: Words and Phrases. Under
                    the Sex Offender Commitment Act, a dangerous sex offender is defined
                    as a person who suffers from a mental illness which makes him likely
                    to engage in repeat acts of sexual violence, who has been convicted of
                    one or more sex offenses, and who is substantially unable to control
                    his criminal behavior, or a person who has a personality disorder which
                    makes him likely to engage in repeat acts of sexual violence, who has
                    been convicted of two or more sex offenses, and who is substantially
                    unable to control his criminal behavior.
                4.	 Convicted Sex Offender. Possession of sexually explicit images of
                    children does qualify as a sex offense for the Sex Offender Commitment
                    Act purposes.
                5.	 Mental Health: Convicted Sex Offender: Proof. The State has the bur-
                    den of proving by clear and convincing evidence that neither voluntary
                    hospitalization nor other alternative treatment less restrictive than inpa-
                    tient treatment would prevent a dangerous sex offender from harming
                    himself or others.
                              - 620 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                     IN RE INTEREST OF K.W.
                      Cite as 24 Neb. App. 619

   Appeal from the District Court for Douglas County: Horacio
J. Wheelock, Judge. Affirmed.
  Thomas C. Riley, Douglas County Public Defender, and
Ryan T. Locke for appellant.
  Eric W. Wells, Deputy Douglas County Attorney, for
appellees.
  R iedmann and Bishop, Judges.
  Per Curiam.
                      I. INTRODUCTION
   K.W. appeals from the order of the district court for Douglas
County, affirming the decision of the Mental Health Board
of the Fourth Judicial District (Board). The Board found
K.W. to be a dangerous sex offender under the Sex Offender
Commitment Act (SOCA), Neb. Rev. Stat. § 71-1201 et seq.
(Reissue 2009), and ordered him to undergo inpatient treat-
ment. On appeal, K.W. argues that the district court erred in
affirming the Board’s findings that he was a dangerous sex
offender and that inpatient treatment was the least restrictive
treatment alternative. We find no merit to K.W.’s arguments on
appeal, and we affirm.
                     II. BACKGROUND
   The Douglas County Attorney filed a petition with the
Board, alleging K.W. was a dangerous sex offender within
the meaning of SOCA. The petition was filed based on a
psychological evaluation conducted on K.W. by Dr. Alan
Levinson, a clinical psychologist employed by the Nebraska
Department of Correctional Services. The evaluation was
conducted during the period immediately preceding K.W.’s
completion of a sentence imposed by the Douglas County
District Court for 10 counts of possession of child pornogra-
phy. A hearing before the Board was held in February 2016.
Dr. Levinson testified regarding a psychological evaluation
                              - 621 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                     IN RE INTEREST OF K.W.
                      Cite as 24 Neb. App. 619

of K.W. he conducted in October 2015. In order to formulate
his opinions and diagnoses, Dr. Levinson reviewed K.W.’s
institutional file, mental health file, police reports, and pre-
sentence investigation; interviewed K.W.; and utilized actu-
arial diagnostic tools.
   At the time of Dr. Levinson’s evaluation, K.W. was serving
10 sentences for possession of child pornography. K.W. had
been sentenced to five concurrent terms of 20 months’ to 5
years’ imprisonment on counts I through V, and five additional
concurrent terms of 20 months’ to 5 years’ imprisonment on
counts VI through X. K.W.’s total sentence was therefore 40
months’ to 10 years’ imprisonment. According to court docu-
ments, K.W. sent an image of child pornography via text mes-
sage to a woman in Ohio. The woman contacted the authorities
who were able to trace the telephone number to K.W. Police
then searched K.W.’s cellular phone and located over 100 addi-
tional images of child pornography.
   Dr. Levinson’s report also stated that K.W. had been con-
victed of “[w]indow peeping” on five different occasions in the
1990’s. K.W. described to Dr. Levinson looking in windows at
adolescent and adult females, as well as adult males, in differ-
ent sexual situations and masturbating to what he saw.
   Dr. Levinson also testified regarding K.W.’s treat-
ment history. Dr. Levinson testified that the Department of
Correctional Services offers three levels of sex offender treat-
ment. Following an evaluation, K.W. was placed into the
highest level of treatment, a 2- to 3-year program for higher
risk sex offenders referred to as the inpatient “Healthy Lives”
sex offender program (iHeLP). K.W. started participating in
iHeLP in February 2012, but was put on probation in the pro-
gram in August 2014 due to a lack of progress. A report from
August 2014 indicated that K.W. did not adequately manage
risk factors, had volatile relationships with treatment staff
and peers, and inconsistently demonstrated awareness of his
mental health issues. Additionally, K.W. did not cooperate
with supervision, including blaming his therapist for a lack of
                              - 622 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                     IN RE INTEREST OF K.W.
                      Cite as 24 Neb. App. 619

perceived personal success in the program, rather than accept-
ing constructive feedback or taking responsibility for his
behavior. The August 2014 report stated that K.W. regressed
into a stage of “‘late contemplation’” from a stage of “‘prepa-
ration’” due to not following through on his treatment. The
report concluded that K.W. had “‘minimal personal conviction
toward working on [his] issues.’”
   In September 2014, K.W. was ultimately terminated from the
iHeLP program without completing it. The reasons for K.W.’s
termination were “‘treatment-interfering behaviors, interfering
in the treatment of others, and lack of motivation.’”
   From his review of K.W.’s institutional records, Dr.
Levinson identified specific risks, needs, and issues for K.W.,
including impulsivity, irresponsibility, antisocial behavior,
general social rejection, negative emotionality, poor insight
and judgment, sex drive, sex preoccupation, sex as coping,
and deviant sexual preference. Dr. Levinson also expressed
concern regarding K.W.’s lack of veracity and consistency in
self-reporting.
   In assessing whether K.W. is a dangerous sex offender, Dr.
Levinson also utilized actuarial diagnostic tools, specifically
the “Static-99-R,” the “Stable-2007,” the “Hare Psychopathy
Checklist-Revised,” and the “Sex Offender Risk Appraisal
Guide” (SORAG). The Static-99-R is a list of 10 factors
related to sexual recidivism. Static-99-R results tend to stay
static and not change over time. K.W. scored an 8 out of 12,
which places him at a high risk for committing future sex
offenses relative to other sex offenders. A score of 8 equates
to approximately a 31-percent chance of sexually reoffending
within 5 years.
   The Stable-2007 assesses risk level and treatment needs
by utilizing 13 risk factors. The factors assessed by the
Stable-2007 are dynamic. The risk associated with them tends
to change over time, especially when the person receives
treatment. K.W. scored a 15 out of 26, which places him at
a high risk overall to reoffend and at a high-need level for
                              - 623 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                     IN RE INTEREST OF K.W.
                      Cite as 24 Neb. App. 619

treatment. Dr. Levinson identified a number of areas of con-
cern for K.W. based on the Stable-2007 results, including
capacity for stable relationships, impulsivity, sex drive, sex
preoccupation, deviant sexual preference, lack of cooperation
with supervision, hostility toward women, lack of concern for
others, poor problem-solving skills, negative emotionality,
and “sex as coping.”
    K.W. had previously been administered the Stable-2007 in
March 2013 by a different care provider and had also received
a score of 15. Dr. Levinson testified that it was concerning
that K.W.’s score remained the same from 2013 to 2015,
because he would expect a score to lower as an offender made
progress in treatment.
    Dr. Levinson also combined the Static-99-R and Stable-2007
scores to provide a broader idea of overall risk of recidi-
vism. K.W.’s combined score placed him in the “very high
risk” category.
    The “Hare Psychopathy Checklist-Revised” assesses fac-
tors related to psychopathy. Dr. Levinson described a psy-
chopath as “someone who is self-centered, self-indulgent, not
particularly concerned with other people or any kind of rules
. . . and tends to have the ability to manipulate others.” K.W.
scored 11 out of 40, which placed him as not having psycho-
pathic traits.
    The SORAG is a 14-item scale that predicts an offender’s
likelihood of engaging in violent behaviors, including sexu-
ally violent behaviors. K.W.’s score placed him between
the fifth and sixth of nine “bins” where a score in the
ninth bin is the highest risk level. Statistically, K.W.’s score
showed a 45-­percent chance of committing a violent offense
within a 7-year period, and a 76-percent chance within a
10-year period.
    Dr. Levinson also evaluated K.W. pursuant to the “criteria
outlined in the Diagnostic and Statistical Manual of Mental
Disorders, Fourth Edition [and] Fifth Edition.” He diagnosed
K.W. with “pedophilia, sexually attracted to both males and
                              - 624 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                     IN RE INTEREST OF K.W.
                      Cite as 24 Neb. App. 619

females[,] nonexclusive type”; “paraphilia, not otherwise
specified with voyeuristic and pornographic tendencies”; post-
traumatic stress disorder; and alcohol abuse. Dr. Levinson
explained that K.W.’s diagnoses met the definition of mental
illness under SOCA because they occurred over time, affected
his mood, and impaired his abilities to interact socially and
operate normally in society. Dr. Levinson also testified that
K.W. suffers from a “personality disorder not otherwise speci-
fied with antisocial and borderline traits.”
   Based on K.W.’s diagnoses, Dr. Levinson opined that K.W.
has the propensity to “engage in repeat acts of sexual violence”
that would result in serious harm to others. Dr. Levinson based
his opinion on the fact that K.W. has displayed a pattern of
concerning behavior which makes it difficult for him to exist
in a normal social setting, has committed crimes, and has dis-
played escalating actions over time.
   In Dr. Levinson’s opinion, inpatient treatment was the
least restrictive treatment alternative for K.W., because
without such treatment, K.W. would have serious difficulty
in controlling or resisting his desire to commit future sex
offenses. According to Dr. Levinson, only inpatient treatment
would provide K.W. with the necessary amount of structure
and support.
   Dr. Mary Paine, a licensed clinical psychologist who had
met K.W. and reviewed Dr. Levinson’s evaluation, also tes-
tified at the hearing. Dr. Paine agreed with Dr. Levinson’s
assessment that K.W. was a dangerous sex offender. However,
Dr. Paine believed that K.W. was an appropriate candidate
for outpatient treatment. Dr. Paine opined that K.W. would
do well in her outpatient treatment program because he
wants to accept help and has nearly 21⁄2 years in the iHeLP
program. Dr. Paine acknowledged that K.W. scored at a high
risk of recidivism on the actuarial assessments Dr. Levinson
performed, but she testified that other factors were important
as well, such as K.W.’s lack of violent offenses, his good
base of treatment, his cooperative attitude, and her ability
                               - 625 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                      IN RE INTEREST OF K.W.
                       Cite as 24 Neb. App. 619

to transfer K.W. to a higher level of care if necessary. Dr.
Paine testified that she had developed an individualized treat-
ment program for K.W., which included individual and group
therapy immediately upon release; housing at a Christian
halfway house for male sex offenders; strict rules regarding
alcohol, drugs, and pornography; case management services;
and polygraph tests.
   At the conclusion of the hearing, the Board found by clear
and convincing evidence that K.W. was a dangerous sex
offender. The Board relied on K.W.’s diagnoses for mental
illnesses (pedophilia, paraphilia, post-traumatic stress disor-
der, and alcohol abuse), as well as his diagnosis of a per-
sonality disorder. The Board also emphasized the testimony
regarding K.W.’s impulsivity, lack of success in the iHeLP
program, interfering with others during treatment, lack of
motivation, and treatment-interfering behaviors. The Board
noted that K.W. had been convicted of 10 counts of possession
of child pornography. Lastly, the Board concluded that K.W.
required inpatient treatment in accordance with Dr. Levinson’s
recommendation.
   K.W. appealed the Board’s decision to the district court. The
district court affirmed, finding that the Board’s decision was
supported by clear and convincing evidence.
   K.W. appeals to this court.
               III. ASSIGNMENTS OF ERROR
  K.W. argues that the district court erred in affirming the
Board’s determination that K.W. is a dangerous sex offender
and that inpatient treatment is the least restrictive alternative.
                 IV. STANDARD OF REVIEW
   [1,2] The district court reviews the determination of a men-
tal health board de novo on the record. In re Interest of S.J.,
283 Neb. 507, 810 N.W.2d 720 (2012). In reviewing a district
court’s judgment under SOCA, an appellate court will affirm
unless it finds, as a matter of law, that clear and convincing
evidence does not support the judgment. See id.
                              - 626 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                     IN RE INTEREST OF K.W.
                      Cite as 24 Neb. App. 619

                         V. ANALYSIS
                  1. Dangerous Sex Offender
   K.W. first argues that he does not qualify as a dangerous sex
offender because his convictions were for noncontact sexual
crimes and he has no history of violent offenses. We find no
merit to K.W.’s argument.
   [3] Under SOCA, a dangerous sex offender is defined
as a person who suffers from a mental illness which makes
him likely to engage in repeat acts of sexual violence, who
has been convicted of one or more sex offenses, and who
is substantially unable to control his criminal behavior, or
a person who has a personality disorder which makes him
likely to engage in repeat acts of sexual violence, who has
been convicted of two or more sex offenses, and who is sub-
stantially unable to control his criminal behavior. Neb. Rev.
Stat. § 83-174.01(1) (Reissue 2014). The State, through Dr.
Levinson, presented evidence that K.W. met both definitions of
dangerous sex offender. Dr. Paine agreed with Dr. Levinson’s
assessment. Nonetheless, K.W. argues that the State has failed
to meet its burden. Therefore, we will address the statutory
elements in turn.
                      (a) Mental Illness or
                      Personality Disorder
   The first element the State was required to prove in order to
show that K.W. is a dangerous sex offender is that he suffered
from either a mental illness or a personality disorder which
makes him likely to engage in repeat acts of sexual violence.
See § 83-174.01(1). “Mentally ill” means having a psychiatric
disorder that involves a severe or substantial impairment of
a person’s thought processes, sensory input, mood balance,
memory, or ability to reason which substantially interferes with
such person’s ability to meet the ordinary demands of living
or interferes with the safety or well-being of others. Neb. Rev.
Stat. § 71-907 (Reissue 2009) and § 71-1203. “Person with
a personality disorder” means an individual diagnosed with
                              - 627 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                     IN RE INTEREST OF K.W.
                      Cite as 24 Neb. App. 619

a personality disorder. § 83-174.01(4). “Likely to engage in
repeat acts of sexual violence” means that a “person’s propen-
sity to commit sex offenses resulting in serious harm to others
is of such a degree as to pose a menace to the health and safety
of the public.” § 83-174.01(2).
   The State introduced evidence that K.W. suffered from
both mental illness and a personality disorder. In particu-
lar, Dr. Levinson testified that he had diagnosed K.W. with
“pedophilia, sexually attracted to both males and females[,]
nonexclusive type”; “paraphilia, not otherwise specified with
voyeuristic and pornographic tendencies”; post-traumatic
stress disorder; and alcohol abuse. Dr. Levinson explained that
K.W.’s diagnoses met the definition of mental illness under
SOCA because they occurred over time, affected his mood,
and impaired his abilities to interact socially and operate nor-
mally in society. Dr. Levinson further diagnosed K.W. with a
“personality disorder not otherwise specified with antisocial
and borderline traits.”
   K.W. argues that because he has “no history of committing
violent offenses,” he is not likely to commit sexually violent
acts in the future. Brief for appellant at 13. However, Dr.
Levinson noted that K.W.’s behavior has escalated over time,
from “[w]indow peeping” at adults and adolescents to down-
loading images of child pornography. Dr. Levinson testified
that K.W. had a propensity to engage in repeat acts of sexual
violence which would harm others because he had difficulty
existing in normal social settings. Additionally, the SORAG
placed K.W. at a 45-percent chance of committing a violent
offense within a 7-year period, and a 76-percent chance within
a 10-year period. As is discussed more fully in the next sec-
tion, § 83-174.01(2) does not require that there be a predicate
“contact” sex offense to classify a person as being “likely to
engage in repeat acts of sexual violence.” The testimony of
both experts in this case established that K.W. qualified as
a dangerous sex offender. Dr. Levinson concluded, based on
K.W.’s poor performance in the iHeLP program, combined
                              - 628 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                     IN RE INTEREST OF K.W.
                      Cite as 24 Neb. App. 619

with his testing results, that K.W. was likely to engage in
repeat acts of sexual violence. We can find nothing in the per-
tinent statutes which would require a past “contact” offense
as a necessary element to such a conclusion. Accordingly, we
conclude there was clear and convincing evidence by which
the Board could find that K.W. suffered from either a mental
illness or a personality disorder which made him likely to
engage in repeat acts of sexual violence.

                (b) Convicted of Sex Offense(s)
   The second element the State was required to prove in
order to show that K.W. was a dangerous sex offender was
that he had been convicted of at least one sex offense if he
suffered from mental illness or at least two sex offenses if
he suffered from a personality disorder. See § 83-174.01(1).
The knowing possession of any visual depiction of sexually
explicit conduct involving a child is a violation of Neb. Rev.
Stat. § 28-813.01 (Supp. 2015) and qualifies as a sex offense
under SOCA. Neb. Rev. Stat. § 29-4003 (Cum. Supp. 2014)
and § 83-174.01(5). Therefore, K.W.’s 10 convictions for pos-
session of child pornography are sex offenses for purposes
of SOCA.
   [4] K.W. argues that his convictions for possession of child
pornography should not qualify because they are noncontact
crimes and they were his first felony convictions. However,
the Legislature has determined that possession of sexually
explicit images of children does qualify as a sex offense for
SOCA purposes. See § 29-4003. In light of the Legislature’s
express statutory intent, we are without authority to deter-
mine that K.W.’s offenses do not qualify as sex offenses as
he argues. See Coffey v. Planet Group, 287 Neb. 834, 845
N.W.2d 255 (2014) (stating that appellate court will not look
beyond statute to determine legislative intent when words are
plain, direct, or unambiguous). The State presented clear and
convincing evidence that K.W. had been convicted of at least
two sex offenses as defined by SOCA.
                               - 629 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                      IN RE INTEREST OF K.W.
                       Cite as 24 Neb. App. 619

               (c) Substantially Unable to Control
                      His Criminal Behavior
   The third element the State was required to prove in order
to show that K.W. was a dangerous sex offender was that he
was substantially unable to control his criminal behavior. See
§ 83-174.01(1). Being substantially unable to control one’s
criminal behavior means having serious difficulty in control-
ling or resisting the desire or urge to commit sex offenses. See
§ 83-174.01(6).
   Dr. Levinson testified that K.W. struggled with impulsivity,
poor insight and judgment, and irresponsibility. Additionally,
K.W. was terminated from the iHeLP program due, in part,
to his poor attitude and failing to adequately manage risk fac-
tors. Additionally, K.W.’s history showed repeated incidents of
sexual offenses, escalating from “[w]indow peeping” on five
occasions in the 1990’s to the current charges of possession
of child pornography. This constituted clear and convincing
evidence by which the Board could find that K.W. was sub-
stantially unable to control his criminal behavior.
                      2. Inpatient Treatment
   Lastly, K.W. argues that the district court erred in affirm-
ing the Board’s determination that an inpatient program was
the least restrictive treatment alternative. K.W. argues that the
actuarial assessments are not accurate, because they are not
individualized, and that other Nebraska SOCA cases requiring
inpatient treatment involved sexual contact offenses, not pos-
session of child pornography. We find no merit to this assign-
ment of error.
   [5] In addition to establishing that K.W. was a dangerous
sex offender, the State has the burden of proving by clear and
convincing evidence that neither voluntary hospitalization nor
other alternative treatment less restrictive than inpatient treat-
ment would prevent a dangerous sex offender from harming
himself or others. See, Neb. Rev. Stat. § 71-1209 (Reissue
2009); In re Interest of G.H., 279 Neb. 708, 781 N.W.2d
438 (2010).
                              - 630 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                     IN RE INTEREST OF K.W.
                      Cite as 24 Neb. App. 619

   The evidence at the hearing showed that K.W. had previ-
ously been unsuccessful in treatment. In particular, K.W. was
discharged from the iHeLP program due to a lack of progress.
K.W. did not cooperate well with supervision in the iHeLP
program, blamed his therapist for his lack of progress, failed
to take responsibility for his behavior, and regressed from a
stage of “‘preparation’” to a stage of “‘late contemplation.’”
K.W. had “‘minimal personal conviction toward working on
[his] issues.’” Additionally, K.W.’s discharge was due to his
treatment-interfering behaviors, interfering with the treatment
of others, and a lack of motivation.
   The numerous actuarial tests Dr. Levinson administered
all showed that K.W. was at a high risk of recidivism.
Additionally, K.W.’s score on the Stable-2007 did not change
from 2013 to 2015, a period which covered most of K.W.’s
time in the iHeLP program. Dr. Levinson found the lack of
change in K.W.’s Stable-2007 score to be concerning because
an offender in treatment would usually expect to lower his
or her score over time. The evidence of K.W.’s aversion to
past treatment efforts supports the Board’s determination that
anything less restrictive than inpatient treatment would not
be effective.
   K.W. argues that the actuarial tests were poor tools because
they were not individualized assessments. However, Dr.
Levinson’s recommendation for inpatient treatment did not
rely solely on K.W.’s high scores on the actuarial assessments,
but also on K.W.’s lack of success in the iHeLP program and
his need for structure and support. There was clear and con-
vincing evidence that neither voluntary hospitalization nor
other alternative treatment would prevent K.W. from harming
himself or others.
   K.W. also argues that there are no other SOCA cases in
which an offender was committed to inpatient treatment based
on a noncontact offense such as possession of child pornog-
raphy. However, K.W. points to nothing in the SOCA statutes
which prohibits inpatient treatment for offenders who commit
                              - 631 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                     IN RE INTEREST OF K.W.
                      Cite as 24 Neb. App. 619

the possession of child pornography. Rather, the proper test,
as set forth above, is whether inpatient treatment was the least
restrictive option which would prevent K.W. from harming
himself or others. The State met its burden of proving that
it was.
                      VI. CONCLUSION
   We conclude that clear and convincing evidence supports
the Board’s determinations that K.W. is a dangerous sex
offender and that inpatient treatment is the least restrictive
treatment alternative. We therefore affirm the district court’s
order affirming the Board’s decision.
                                                   A ffirmed.
   A rterburn, Judge, participating on briefs.